DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-10, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crapo (WO-0237643) in view of Crapo (US-20020101126).
Crapo-WO in fig. 1 [5:16-22] disclosed (claim 1) a stator assembly 14 for an electric motor assembly, the electric motor assembly including a rotor 16  having ten poles 40, said stator assembly comprising: an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having a first thickness (101.7-91.5=10.2 mm) defined between said inner surface and said outer surface; a plurality of stator teeth 26 extending radially from said annular body and defining twelve stator slots 32 therebetween, each stator tooth of said plurality of stator teeth including a first tip spaced radially from said annular body, each stator tooth of said plurality of stator teeth having a second thickness (8.2 mm), wherein a ratio of said first thickness to said second thickness is 1.24; (claim 3) wherein said first thickness is at least 7 mm; (claim 4) wherein said second thickness is at least 4.67 mm; (claims 5, 8 and 9) wherein a ratio of said first thickness to an outer diameter of said annular body is 10.2/101.7=0.10; (claim 10) wherein said outer diameter is 101.7 mm; (claim 12) wherein said first thickness is 10.2 mm; (claim 13) wherein each stator tooth 26 of said plurality of stator teeth has a second thickness (8.2 mm), wherein a ratio of said first thickness to said second thickness is (10.2/8.2=1.24); (claim 19) wherein each stator slot has a width (at radially inner surface of outer rim) that is 15.7mm (calculated from provided dimensions).  Crapo-WO failed whereas Crapo-US in fig. 8 disclosed a rotor assembly comprising a middle portion (214: for a shaft); and a plurality of spokes having magnets that form ten poles. Crapo-US, as an alternate embodiment, disclosed replacing the Crapo-WO rotor with the spoked rotor [0041].  Since Crapo-WO and Crapo-US are both from the same field of endeavor, the purpose disclosed by Crapo-US would have been recognized in the pertinent art of Crapo-WO.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to replace the rotor in Crapo-WO for the spoked rotor in Crapo-US, for the purpose of serving as an alternate embodiment.  Crapo-WO in view of Crapo-US failed to disclose wherein an outer diameter of said annular body is 140 mm or 165 mm (claim 20).  It would have been an obvious matter of design choice to employ said diameters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crapo (WO-0237643) in view of Crapo (US-20020101126), cited above, and further in view of Chen (CN104836352B), previously cited.
Crapo-WO in view of Crapo-US failed whereas Chen disclosed in fig. 2 wherein said outer surface includes curved portions and straight portions, said curved portions extend circumferentially about said annular body, said straight portion extend along chords between said curved portions, i.e., an equivalent structure known in the art.  Therefore, because these two stators were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Chen’s teachings in Crapo-WO in view of Crapo-US.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837